   Case 19-13300            Doc 136      Filed 03/06/20 Entered 03/06/20 13:45:01              Desc Deficient
                                            Filing Order Page 1 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MASSACHUSETTS


In Re:      Somerville Brewing Company ,                          Chapter: 11
            Debtor                                                Case No: 19−13300
                                                                  Judge Frank J. Bailey



                                                  ORDER
                                         REGARDING DEFICIENT FILING

Your recent filing of Motion to Amend Schedule F and Matrix on MARCH 6, 2020 with the Court was deficient
and/or defective as noted below:



         Certificate of Service is Missing.

         Verification of Matrix. (This local form may be downloaded at www.mab.uscourts.gov.)

       Verified Statement or an Unsworn Declaration regarding schedules as required by Fed. R. Bankr. P.1008 and
in accordance with 28 USC § 1746. Please file either Official Form 106Dec for individuals or Official Form 202
for non−individuals as appropriate.

         Declaration Re: Electronic Filing (Official Local Form 7) as required by MEFR 7(a).

      Chapter 13 Agreement Between Debtor and Counsel (Official Local Form 8) as required by MLBR App. 1,
Rule 13−2 (a)(8).

         Reaffirmation Agreement Cover Sheet, (Official Form 427).

      Motion for Relief from Stay − Real Estate Worksheet, (Official Local Form 13) pursuant to App. 1, Rule
13−16−1 of the MLBR.

         Disclosure of Compensation of Attorney for Debtor(s). (Director Form 2030).

      Debtor(s) Schedule of Disputed Payments in Opposition to Motion for Relief from Stay − Post Petition
Transaction History.

         Motion to Amend Plan.

         Motion to Approve Stipulation.

         Certificate of Conference pursuant to App. 1, Rule 13−3 of the MLBR.

         Notice of Amendment to Schedules.

         Motion to Amend Schedules.

      Amended Summary of Schedules, (Official Form 106Sum for individuals or Official Form 206 for
non−individuals) is required.

         Adversary Proceeding Cover Sheet, (Director Form 1040) is required.

         Proposed Notice to the Objection to Claim MLBR 3007−1(b)(Chapters 7 and 11).
   Case 19-13300           Doc 136     Filed 03/06/20 Entered 03/06/20 13:45:01                 Desc Deficient
                                          Filing Order Page 2 of 2
       Proposed Notice to the Objection to Claim and Certificate of Service. See MLBR 3007−1(b) and Appendix
1, Rule 13−13(e).

       Missing required name, address, telephone number or BBO number. See MLBR Rule 9011−1.

       Missing email address of ECF registered electronic filer. See MLBR Appendix 8, Rule 8(a).

       Original Signature is required. "/s/printed name" is not permitted. Please re−file with a scanned original
signature.

      Other




You are hereby ORDERED to file the above required documents(s) on or before MARCH 13, 2020 .

YOU MUST FILE THESE DOCUMENTS AT THE CLERK'S OFFICE AS INDICATED BELOW.
FAILURE TO COMPLY WILL RESULT IN FURTHER COURT ACTION INCLUDING BUT NOT
LIMITED TO DENIAL OR DISMISSAL WITHOUT FURTHER NOTICE.


      United States Bankruptcy Court
      John W. McCormack Post                   United States Bankruptcy Court          United States Bankruptcy Court
      Office and Court House                   211 Donohue Federal Building            United States Courthouse
      5 Post Office Square, Suite              595 Main Street                         300 State Street, Suite 220
      1150                                     Worcester, MA 01608−2076                Springfield, MA 01105−2925
      Boston, MA 02109−3945



Date:3/6/20                                                          By the Court,

                                                                     Joan M. Regan
                                                                     Deputy Clerk
                                                                     617−748−5342



                                                                                                            136 − 135
